Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward A. Kmett on 3/17/2021.

The application has been amended as follows: claim 5 is canceled and incorporated into claim 1.  Claims 6, 8, and 22, formerly dependent upon claim 5, are now dependent upon claim 1.  Withdrawn claims 15-19 are canceled.

1.  A printing apparatus comprising: 
a tank configured to contain liquid to be supplied to a print head which ejects liquid; 
a supply flow path through which liquid is suppled from the tank to the print head; 

a circulation unit configured to circulate liquid inside a circulation flow path including the tank, the supply flow path, the print head, and the collection flow path; 
a first cover configured to cover the tank, the first cover being formed with a first opening: and 
a fan configured to suck air from the first opening, 
wherein the tank faces the first opening;
a maintenance unit configured to perform maintenance operation for the print head, wherein the fan is included in the maintenance unit.

5.  Canceled.

6.  The printing apparatus according to [[claim 5]] claim 1, wherein the maintenance unit is arranged below the tank in a gravitational direction.

8.  The printing apparatus according to [[claim 5]] claim 1, wherein 
in a state where the fan is driven, air supplied from the first opening flows through the tank, the print head, and the maintenance unit, in sequence.

22.  The printing apparatus according to [[claim 5]] claim 1, further comprising 
a second cover configured to cover the maintenance unit, the second cover being formed with a second opening, and 


15 – 19.  Canceled.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I and II, between sub-inventions IA through IF, and between sub-inventions IIA and IIB, as set forth in the Office action mailed on 6/26/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/26/20 is partially withdrawn.  Claim 11, directed to sub-Invention IF, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 15-19, directed to Invention II, remains withdrawn from consideration, and are now canceled, because they do not require all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1, 6-11, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “a maintenance unit configured to perform maintenance operation for the print head, wherein the fan is included in the maintenance unit”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 6-11 and 20-22, for the same reason as discussed above for parent independent claim 1, dependent claims 6-11 and 20-22 also contain(s) allowable subject matter.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo



March 17, 2021